Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

DETAILED ACTION

Response to Amendment
2.	Applicant’s amendment to the claims, filed on October 14th 2016, is acknowledged. Entry of amendment is accepted and made of record.

Election/Restrictions
3.	Claims 1, 4-5, 15-17, 21-22, and 24-26 are allowable. The restriction requirement between species, as set forth in the Office action mailed on May 23, 2016, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species 1-7 is withdrawn.  Claims 6-14, directed to previously non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Examiner’s Amendment
4.	Authorization for this examiner’s amendment was given in an interview with Brian A. Mair on February 8, 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The following claims are amended:

Claim 1,
	Lines 13-14 “a first planar surface with a point of contact between the first interconnect structure and the second chip is at the first angle” change to “a first planar surface of the first interconnect structure in contact with a second planar surface of the second chip is at the first angle”

Claim 24 is replaced with “The method of claim 21, wherein a third interconnect structure is on a front side of the semiconductor substrate of the second die and is bonded to the first interconnect structure.”.


Allowable Subject Matter
5.	Claims 1, 4-17, 21-22 and 24-26 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

6.	Claim 1 “after the singulating the first chip, bonding the first chip to a second chip such that the first interior angle between the first sidewall of the first interconnect structure and a first planar surface of the first interconnect structure in contact with a second planar surface of the second chip is at the first angle of between about 89° and 60°” and “the second semiconductor substrate being an unsingulated part of a wafer during the bonding the first chip to the second chip” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 1 incorporate allowable subject matter.

7.	Claim 15, “after the singulating the first chip, bonding a first dielectric layer of the first chip to a second dielectric layer of a second chip, the second chip being on an unsingulated second wafer, the second chip comprising a second semiconductor substrate that is a portion of the unsingulated second wafer and comprising a second interconnect structure on the second semiconductor substrate, the first interconnect structure being bonded to the second interconnect structure, after the bonding, an exterior sidewall of the first interconnect structure meeting a bonding interface between the first chip and the second chip at a second angle that is equal to the first angle” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 15 incorporate allowable subject matter.

Claim 21, “the etching process etches the first interconnect structure and leaves behind an interior angle between a sidewall of the first interconnect structure and an exterior surface of the first interconnect structure of between about 89° and about 60°; bonding the first interconnect structure to a second semiconductor die, wherein after the bonding the first interconnect structure to the second semiconductor die the exterior surface of the first interconnect structure shares an interface with the second semiconductor die; encapsulating the first semiconductor die after the bonding the first interconnect structure; forming a second interconnect structure on an opposite side of the second semiconductor die from the first semiconductor die; and forming through vias extending through a semiconductor substrate of the second semiconductor die prior to the forming the second interconnect structure, the second interconnect structure in electrical connection with the through vias” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 21 incorporate allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.P./
Patent Examiner, AU 2818

/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818